

116 HR 6466 IH: Integrated Disability Evaluation System Accountability Act of 2020
U.S. House of Representatives
2020-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6466IN THE HOUSE OF REPRESENTATIVESApril 7, 2020Mr. Mast (for himself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to conduct a report on the implementation and application of the Integrated Disability Evaluation System.1.Short titleThis Act may be cited as the Integrated Disability Evaluation System Accountability Act of 2020. 2.Report on Integrated Disability Evaluation System(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the findings of a study, conducted by the Secretary for the purposes of the report, of the implementation and application of the Integrated Disability Evaluation System.(b)Matters includedThe report under subsection (a) shall include the following: (1)All changes to policies and procedures applicable to the implementation of the Integrated Disability Evaluation System from the previous disability evaluation system.(2)The extent to which the Integrated Disability Evaluation System is the primary means of processing members of the Armed Forces through the disability evaluation system process.(3)The extent to which the military departments and the Defense Health Agency coordinate—(A)treatment of members of the Armed Forces;(B)referrals of members of the Armed Forces to a medical evaluation board;(C)appointing a convening authority and staffing a medical evaluation board;(D)the sharing of medical documentation with a medical evaluation board;(E)evaluations of members of the Armed Forces for initial or subsequent limited duty status; and(F)a medical evaluation board referral to a physical evaluation board.(4)The process for members of the Armed Forces to request an impartial medical review or rebut medical evaluation board findings.(5)The criteria a medical evaluation board convening authority applies when considering such requests under paragraph (4).(6)The average time to process Integrated Disability Evaluation System cases by both phase and stage (as defined in Department of Defense Manual 1332.18) for both the active component and reserve component.